Drawings
The drawings are objected to because they fail to show a retainer that is a single, unitary structure that is a cap mechanically fastened to a trunnion as recited in claim 11 (see also item 4 below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method that comprises only the step of making a determination through use of a mathematical equation. This judicial exception is not integrated into a practical application because there aren’t any additional steps that would constitute patentable subject matter. In other words, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 recites the limitation, “The retainer [that is a single, unitary structure] is a cap mechanically fastened to the trunnion.”  However, there is no description in the specification of a cap that  by itself (i.e. as a single unitary structure) mechanically fastens to a trunnion.  The only cap described, cap 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites the limitation, “a retainer . . . coupled to the trunnion and positioned to limit movement of the ball . . . in a direction parallel to the trunnion axis.”  Claim 15 recites similarly. However, there is no explanation in the specification or depiction in the drawings that discloses how retainer 100 limits movement of the ball 34 in a direction parallel to the trunnion axis 76.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 5 recites the limitation, “the retainer ring comprises an axial retention feature that limits motion of the ball in the direction parallel to the trunnion axis.”  However, there is no explanation in the specification or depiction in the drawings that discloses how axial retention feature 160 limits movement of the ball 34 in a direction parallel to the trunnion axis 76.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 11 recites the limitation, “The retainer [that is a single, unitary structure] is a cap mechanically fastened to the trunnion.”  However, there is no explanation in the specification or depiction in the drawings of a cap that  by itself (i.e. as a single unitary structure) mechanically fastens to a trunnion.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence 

Claims 7-10, 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of claims 7-9 recites the limitation "the roller retainer ring".  There is insufficient antecedent basis for this limitation in the claims.
Claim 18 & 19 recite the limitation, “Angular location (orientation)” but fail to identify any elements to which this location pertains.
Claim 18 & 19 recite the limitation, “Parameter” but fail to identify the specifics of, and any elements to which this “Parameter” pertains.
Claim 19 recites undefined variable “”

Claim Rejections - 35 USC § 102
Claims 1-6 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Universal Joint and Driveshaft Design Manual (SAE Manual).  SAE Manual discloses a constant velocity joint comprising: 
a trunnion (see Fig. 8) extending radially outwardly about a trunnion axis; 
a ball (see “BALLS” at Fig. 8) surrounding the trunnion and rotatable relative thereto about a plurality of needle rollers (see “NEEDLE ROLLERS” at Fig. 8); and 

wherein the retainer ring comprises at least one of a flange, lip and tab that limits motion of the ball in the direction parallel to the trunnion axis (see Fig. 10).
 wherein the trunnion has a parametric cross-sectional shape defined by at least three parameters (see subsection “Kinematics” at pages 131+).

Claims 1-6 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson, US 4,693,698.  Olson discloses a  constant velocity joint (10) comprising: 
a trunnion (21) extending radially outwardly about a trunnion axis (col. 3, line 43); 
a ball (25-27) surrounding the trunnion and rotatable relative thereto about a plurality of needle rollers (28); and 
a retainer (30) that is a single, unitary structure coupled to the trunnion and positioned to limit movement of the ball and the needle rollers in a direction parallel to the trunnion axis (col. 3, lines 39-41),
wherein the trunnion is one of three trunnions (col. 3, line 25) extending from a spider (14) to form a tripod joint (see title),

wherein the retainer ring is disposed within a groove (31) of the trunnion in an assembled condition,
wherein the retainer ring comprises an axial retention feature that limits motion of the ball in the direction parallel to the trunnion axis (col. 3, lines 39-41),
wherein Fig. 3 shows the axial retention feature is at least one of a flange, lip and tab.

Claims 1-8 & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bongartz, US 7,008,325.  Bongartz discloses a  constant velocity joint (10) comprising: 
a trunnion (36) extending radially outwardly about a trunnion axis; 
a ball (40) surrounding the trunnion and rotatable relative thereto about a plurality of needle rollers (38); and 
a retainer (50) that is a single, unitary structure coupled to the trunnion and positioned to limit movement of the ball and the needle rollers in a direction parallel to the trunnion axis (col. 2, lines 49-51),
wherein Fig. 2 shows the trunnion is one of three trunnions extending from a spider (32) to form a tripod joint (see title),

wherein the retainer ring has three staked dimples (60, 62, 62) that limit motion of the ball in the direction parallel to the trunnion axis (col. 3, lines 37-62).

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 & 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dore, US 4,371,356 in view of SAE Manual.  Dore discloses a  constant velocity joint (1) comprising: 
a trunnion (6) extending radially outwardly about a trunnion axis; 
a ball (5) surrounding the trunnion and rotatable relative thereto about a plain bearing (10); and 
a retainer/cap (12) that is a single, unitary structure mechanically fastened (14, 16) to the trunnion and positioned to limit movement of the ball and the needle rollers in a direction parallel to the trunnion axis (col. 2, lines 28-32),
wherein the retainer ring comprises an axial retention feature/flange (13) that limits motion of the ball in the direction parallel to the trunnion.
Dore does not expressly disclose the plain bearing (10) is a plurality of needle rollers.  At Fig. 10, SAE Manual teaches a plurality of needle rollers and a plain bearing are art recognized equivalents.  It would have been obvious to one ordinary skill in SAE Manual.
As to claim 12, at col. 1, line 45 and col. 2, lines 38-57, Dore discloses the cap  formed of steel.
As to claim 13, at Fig. 2, Dore shows a tapered portion (13) of the cap (12) that would contact the needle rollers.

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over any one of SAE Manual and Olson, in view Ando, US 7,635,306.  Each of SAE Manual and Olson discloses a retainer/snap ring, but neither expressly discloses its ring includes a cut portion angled relative to a tangent of the outer diameter of the ring.  At col. 5, lines 9-12, Ando teaches making a retainer/snap ring (34) with a cut portion (34a) angled relative to a tangent of the outer diameter of the ring in order to fit the ring in a groove.  It would have been obvious to one ordinary skill in the art to modify the retainer ring of any one of SAE Manual and Olson by including a cut portion angled relative to a tangent of the outer diameter of the ring in order to fit the ring in a groove as taught by Ando.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679